                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                WORCESTER COUNTY

    AMANDA HOPKINS on behalf of herself :
    and others similarly situated,       :
                                         :
           Plaintiff,                    :           Case No. 17-cv-40087-TSH
                                         :
    v.                                   :
                                         :
                                         :
    MODERNIZE, INC.,                     :
                                         :
           Defendant.                    :
                                         :
                                        :

               PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                           CLASS ACTION SETTLEMENT

         Plaintiff, Amanda Hopkins (“Plaintiff”), along with the defendant, Modernize, Inc.

(“Defendant” and with Plaintiff referred to as “the Parties”), have reached a class action

settlement of this matter. 1 The Settlement includes the establishment of an $800,000 Settlement

Fund to be distributed to Settlement Class Members who file a valid claim. There is no reverter

to the Defendant of any portion of the Settlement Fund. Notice will be effectuated through

postcards mailed directly to Settlement Class Members identified in records obtained in

discovery and a website through which Claim Forms may be obtained or directly submitted. The

Defendant has also agreed to take remedial measures to ensure that its telemarketing going

forward is compliant. For the reasons set forth above in the accompanying memorandum of law



1
  The Defendant does not oppose this motion insofar as it supports the settlement. The Defendant
does not concede or admit Plaintiff’s assertions. The Defendant intends to file its own memoranda
in support of the settlement.
in support, the Motion for Preliminary Approval should be granted. A draft Order for the

Court’s consideration is attached at Exhibit 1.

                                              Plaintiff,
                                              By Counsel,

                                              /s/ Matthew P. McCue

                                              Matthew P. McCue
                                              The Law Office of Matthew P. McCue
                                              1 South Avenue, Suite 3
                                              Natick, Massachusetts 01760
                                              (508) 655-1415
                                              mmccue@massattorneys.net

                                              Edward A. Broderick
                                              Anthony I. Paronich
                                              Broderick & Paronich, P.C.
                                              99 High St., Suite 304
                                              Boston, MA 02110
                                              (508) 221-1510
                                              anthony@broderick-law.com

                                              Brian K. Murphy
                                              MURRAY MURPHY MOUL + BASIL LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: (614) 488-0400
                                              Facsimile: (614) 488-0401
                                              murphy@mmmb.com

                                              Alex M. Washkowitz
                                              Jeremy Cohen
                                              CW Law Group, P.C.
                                              188 Oaks Road
                                              Framingham, MA 01701
                                              alex@cwlawgrouppc.com




                                                  -2-
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will automatically send notification to all attorneys of
record.

                                                   /s/ Matthew P. McCue
                                                       Matthew P. McCue




                                                -3-
